 



Exhibit 10.1
SUMMARY OF SALARY ARRANGEMENTS FOR EXECUTIVE OFFICERS
     Salary and bonus arrangements for Gregory T. Novak, the Company’s Chief
Executive Officer were described in Exhibit 10.1 to the Company’s Current Report
of Form 8-K filed on October 3, 2005 and incorporated herein by reference.
     Cash bonus arrangements for fiscal 2006 for the Company’s other executive
officers were described in Exhibit 10.2 to the Company’s Current Report of Form
8-K filed on October 3, 2005 and incorporated herein by reference. The cash
bonus arrangement for Mr. Terhanian referenced therein was modified by the
Compensation Committee on October 5, 2005 to change his target bonus for fiscal
year 2006 to $75,000.
     On October 5, 2005, the Company’s Compensation Committee approved base
salaries in the following amounts for the following executive officers,
retroactively effective to September 26, 2005:

         
Dee T. Allsop
  $ 260,000  
Leonard R. Bayer
  $ 318,000  
Dennis K. Bhame
  $ 198,000  
Arthur Coles
  $ 270,000  
Frank Connolly
  $ 315,000  
Aled Morris
  £ 150,000  
George Terhanian
  $ 255,000  
David Vaden
  $ 260,000  

     Mr. Allsop’s salary was increased. His prior salary arrangement was covered
by a Letter Agreement dated September 9, 2004 and filed as Exhibit 10.1 to the
Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2004
and incorporated herein by reference.
     Mr. Bayer’s salary arrangement is unchanged and is pursuant to his
Employment Agreement dated July 1, 2003 filed as Exhibit 10.31 to the Company’s
Annual Report on Form 10-K for the year ended June 30, 2003, as such Employment
Agreement was amended effective January 1, 2005 and filed as Exhibit 10.4 to the
Company’s Current Report on Form 8-K filed January 4, 2005, each incorporated
herein by reference.
     Mr. Connolly’s salary arrangement is unchanged and is pursuant to his
Employment Agreement dated as of January 1, 2005 and filed as Exhibit 10.1 to
the Company’s Current Report on Form 8-K filed January 4, 2005 and incorporated
herein by reference.
     Mr. Vaden’s salary was increased. His salary arrangement is an adjustment
as contemplated by his Employment Agreement dated January 1, 2004 and filed as
Exhibit 10.1 to the Company’s Quarterly Report on Form 10-Q for the period ended
March 31, 2004.
     Mr. Terhanian’s salary was increased. His prior salary arrangement was
covered by his Employment Agreement dated September 26, 2002 and filed as
Exhibit 10.32 to the Company’s Annual Report on Form 10-K for the year ended
June 30, 2003 and incorporated herein by reference.
     Mr. Bhame, Mr. Coles, and Mr. Morris each received a salary increase. Their
salaries are paid under unwritten arrangements subject to modification from time
to time at the sole discretion of the Compensation Committee.

Page 5 of 5